Exhibit 10.11








950 Winter Street
Waltham, MA 02451
Tel: (617) 551-4000
Fax: (617) 551-4701
July 03, 2015




Lorraine A. Fitzpatrick, M.D.
694 Trowill Lane
Wayne, PA 19087


Dear Lorie:




On behalf of Radius Health, Inc. (the "Company"), with offices at 950 Winter
Street, Waltham, MA, 02451, I am pleased to offer you full-time employment as
the Chief Medical Officer on the terms set forth below. This letter agreement is
subject to, and will become effective only upon, your commencing employment with
the Company on or about July 27, 2015.


In the course of your employment with the Company, you will be subject to and
required to comply with all Company policies, and applicable laws and
regulations. The term "Agreement" as used below shall mean this letter
agreement.


Duties; Work Location


As Chief Medical Officer, you will report to the Company's Chief Executive
Officer and will have such duties and authority as are normally associated with
such position or as may from time to time be assigned to you by the Board of
Directors of Company or an authorized committee (the "Board"). The Company
requires that, as a full-time employee, you devote your full business time,
attention, skill, and efforts to the tasks and duties of your position with the
Company. As a Pennsylvania office based employee, you may work from our offices
in Pennsylvania, Waltham, MA, or Parsippany, NJ as dictated by the needs of the
business. If you elect to relocate to Waltham, MA or Parsippany, NJ Radius will
make relocation assistance available to you. Your duties may require reasonable
business travel as determined by the Chief Executive Officer.


Cash Compensation


You will earn a salary at the semi-monthly rate of $14,583.33 annualized at a
rate of $350,000, or such greater amount as is subsequently determined by the
Board (the "Annual Base Salary"). All compensation amounts payable pursuant to
this Agreement shall be subject to all applicable tax and other withholdings.


In addition, subject to approval of the Board, you will be eligible for an
annual discretionary bonus (your "Annual Bonus"), which Annual Bonus shall be
targeted at 35% (your "Target") of your annualized base salary, subject to
pro-ration during any year in which you are employed for less than the full
year. The Board also has the discretion to award a bonus in excess of your
Annual Target Bonus for exemplary performance. Any Annual Bonus will be based on
both individual and corporate performance and the amount of any such Annual
Bonus will be determined by the Company. Annual Bonuses shall be paid to you
when generally paid to other senior executives of the Company, subject to your
continued employment through the payment date.


You will also be entitled to reimbursement of all business expenses reasonably
incurred in connection with the performance of your functions and duties under
this Agreement, subject to the
Company's expense reimbursement policy in effect from time to time.


Equity Incentive


Subject to approval by the Board after the commencement of your employment, the
Company will grant to you an initial stock option (the "Initial Option") under
the Radius Health, Inc. 2011 Equity Incentive Plan (the "Plan") for the purchase
of 150,000 shares (subject to appropriate adjustment in the event of any stock
split, stock dividend or other similar event) of common stock of the Company
("Common Stock") at a price per share equal to the Common Stock's closing price
on the NASDAQ Global Market on the date of grant. The Initial Option shall be
subject to all terms and other provisions set forth in the Plan





--------------------------------------------------------------------------------

2


and in a separate option agreement and will vest as to 25% of the underlying
shares on the first anniversary of the date you commence employment with the
Company and in quarterly installments over the following three years.


Sign-On Bonus


You will be eligible to receive a Sign-On Bonus in the gross amount of $50,000
(the "Sign-On Bonus"). This bonus will be paid in two equal installments of
$25,000 each. The first installment will be paid on the first ordinary payroll
date that occurs more than 90 days after the date you commence employment with
the Company, subject to your continued employment with the Company through the
date of payment. The second and final installment will be paid in the first
ordinary payroll date that occurs more than six (6) months after the date you
commence employment with the Company, subject to your continued employment with
the Company through the payment date.


In the unlikely event your employment is terminated for "cause" or if you
voluntarily resign for any reason other than "good reason" (as those terms will
be defined in the executive severance agreement described below) during your
first year of employment, you will be required to repay the full amount of the
Sign-On Bonus amount that has been paid to you as of your termination date
unless a Change of Control (as defined in the Plan) occurs on or prior to such
date.


Benefits


You will be eligible to participate in all of the employee benefits and benefit
plans that the Company generally makes available to its similarly situated
full-time regular employees, including group health plans, life, disability and
AD&D insurances, a 401 (k) plan with Company match, tuition reimbursement, and
various types of paid time off, subject to the terms and conditions of such
benefits and plans. You will be eligible to accrue up to 20 days of vacation (in
addition to Company holidays), which will accrue over the first year· of your
employment and may be used with the advance approval of the Chief Executive
Officer. The Company reserves the right to terminate, modify or add to its
benefits and benefit plans at any time.


Term and Termination


This Agreement shall commence on your first day of your employment with the
Company and may be terminated at any time by you or by the Company with or
without cause. You and the Company acknowledge and agree that your employment is
and shall continue to be at-will and that nothing in this Agreement shalt confer
upon you any right with respect to continuation of employment by the Company,
nor shall it interfere in any way with your right or the Company's right to
terminate your employment at any time.


The Company is in the process of standardizing its executive termination pay
arrangements. On or prior to your commencing employment, you and the Company
will enter into an executive severance agreement (the "Severance Agreement")
(attached) that governs the payments and benefits you may receive upon a
termination of your employment with the Company. Except as otherwise provided in
the Severance Agreement, the Company's obligations to you under this Agreement
will cease upon your termination of employment for any reason. The Severance
Agreement will include substantially the same terms as are offered to other
similarly situated Company executives.


Contingencies


This offer, and any employment pursuant to this offer, is conditioned upon the
following:


•Your ability to provide satisfactory documentary proof of your identity and
right to work in the United States of America prior to your commencement of
employment by the Company.


•Your return of the enclosed copy of this letter and the Company's standard
Confidentiality and Non-Competition Agreement. By signing and accepting this
offer, you represent and warrant that you are not subject to any pre-existing
contractual or other legal obligation with any person, company or business
enterprise which may be an impediment to your employment with, or your providing
services to, the Company as its employee.


Successors


This Agreement is personal to you and without the prior written consent of the
Company you shall not assign your obligations under this Agreement, otherwise
than by will or the laws of descent and distribution. This Agreement shall inure
to the benefit of and be enforceable by your legal representatives.







--------------------------------------------------------------------------------

3


This Agreement shall inure to the benefit of and be binding upon the Company and
its successors and assigns, provided that the Company may not assign this
Agreement other than as described below.


Applicable Law


This Agreement has been made under and shall be construed and enforced in
accordance with the laws of the Commonwealth of Massachusetts, disregarding any
choice of law rules that would result in the application of the laws of another
jurisdiction.


Notice


Any notice, statement or demand required to be given under this Agreement shall
be in writing and shall be sent by hand delivery against receipt, certified
mail, return receipt requested or by a nationally recognized overnight carrier
to the address of the parties first listed above or such other address as either
party subsequently provides to the other in accordance with the provisions of
this paragraph.


Waiver


The failure of either party to insist upon strict performance of any of the
terms or provisions of this Agreement or to exercise any option, right or remedy
contained in this Agreement, shall not be construed as a waiver or as a
relinquishment for the future of such term, provision, option, right or remedy,
but the same shall continue and remain in full force and effect. No waiver by
either party of any term or provision of this Agreement shall be deemed to have
been made unless expressed in writing and signed by such party.


Entire Agreement


If you accept this offer, this Agreement and the confidentiality and
Non-Competition Agreement shall constitute the complete agreement between you
and the Company with respect to the terms and conditions of your employment. Any
prior or contemporaneous representations (whether oral or written) not contained
in this Agreement or the Confidentiality and Non-Competition Agreement or
contrary to those contained in this Agreement or the Confidentiality and
Non-Competition Agreement that may have been made to you are expressly cancelled
and superseded by this offer. Except as otherwise specified herein, the terms
and conditions of your employment may not be changed, except in another written
agreement, signed by you and an authorized representative of the Company.


To indicate your acceptance of this offer, please return a countersigned copy of
this offer to me within five (5) business days from the date hereof, after which
time this offer will automatically expire.


I look forward to you accepting this offer and to a mutually rewarding
relationship.


Best regards,


/s/ Linda A. Damon


Linda A. Damon
Head of Human Resources






I accept the above-described Agreement, on the terms set forth therein.
Dated: 7 July 2015
/s/ Lorraine A. Fitzpatrick, M.D.
 
Lorraine A. Fitzpatrick, M.D.








